             Case 1:21-mc-00496 Document 1 Filed 06/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of
                                                                  Case No. 21-mc- 496
 Alpine Partners (BVI), LP
 FourWorld Special Opportunities Fund, LLC
 QVT Family Office Fund, LP

 Petitioners, for an Order Pursuant to 28 U.S.C. § 1782 to
 Conduct Discovery for Use in a Foreign Proceeding.



                                 ORDER TO SHOW CAUSE

               Upon the papers annexed to this Order to Show Cause, including the Application

for an Order of Judicial Assistance Pursuant to 28 U.S.C. § 1782 (the “Application”), the

Memorandum of Law in Support of Petitioners’ Application for an Order Pursuant to 28 U.S.C.

§ 1782, and the Declarations of Rocco Cecere, Esquire and Burt M. Rublin, Esquire, it is hereby:

               ORDERED that Respondents Duff & Phelps, LLC, Duff & Phelps Securities,

LLC, and BofA Securities, Inc. (“Respondents”) show cause before this Court at Courtroom

_______, United States Courthouse, ____________________________, New York, New York

10007 on the ____ day of _______, 2021 at _____ [a.m./p.m.], or as soon thereafter as counsel

can be heard, why an order, under 28 U.S.C. § 1782, should not be issued in favor of Petitioners:

(i) granting the Application for discovery pursuant to 28 U.S.C. § 1782; (ii) authorizing

Petitioners to take discovery from Respondents, by issuing the proposed subpoenas; and (iii)

directing Respondents to comply with the subpoenas issued in this case in accordance with the

Federal Rules of Civil Procedure and the Rules of this Court.




DMEAST #45097078 v1
             Case 1:21-mc-00496 Document 1 Filed 06/24/21 Page 2 of 2




               ORDERED that service of this Order to Show Cause on Respondents, together

with copies of the papers in support thereof, via personal delivery to Respondents, on or before

__________, 2021, be deemed good and sufficient service thereof; and it is further

               ORDERED that copies of oppositions, if any, shall be filed with this Court and

served upon Petitioners’ counsel via the Court’s ECF filing system and by email to Petitioners’

counsel at rublin@ballardspahr.com on or before ________, 2021. Reply papers, if any, shall be

filed on or before ___________, 2021.

Dated: _____________, 2021
       New York, New York



                                             SO ORDERED:



                                             _______________________________________
                                             UNITED STATES DISTRICT JUDGE




DMEAST #45097078 v1                             2
